 


109 HR 601 IH: Native American Veterans Cemetery Act of 2005
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 601 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Udall of New Mexico (for himself, Mr. Case, Mrs. Christensen, Mr. Cole of Oklahoma, Mr. Evans, Mr. Filner, Mr. Grijalva, Mr. Gutierrez, Mr. Hastings of Florida, Mr. Inslee, Ms. Jackson-Lee of Texas, Mr. Kennedy of Rhode Island, Mr. Kildee, Mr. Kucinich, Ms. Lee, Mr. McDermott, Mr. Matheson, Mr. Neal of Massachusetts, Ms. Norton, Mr. Oberstar, Mr. Pallone, Mr. Renzi, Mr. Reyes, Mr. Towns, Mr. Udall of Colorado, and Mr. Wynn) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to provide for the eligibility of Indian tribal organizations for grants for the establishment of veterans cemeteries on trust lands. 
 
 
1.Short titleThis Act may be cited as the Native American Veterans Cemetery Act of 2005. 
2.Eligibility of Indian tribal organizations for grants for the establishment of veterans cemeteries on trust lands Section 2408 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(f) 
(1)The Secretary may make grants under this subsection to any tribal organization to assist the tribal organization in establishing, expanding, or improving veterans’ cemeteries on trust land owned by, or held in trust for, the tribal organization. 
(2)Grants under this subsection shall be made in the same manner, and under the same conditions, as grants to States are made under the preceding provisions of this section. 
(3)In this subsection: 
(A)The term tribal organization has the meaning given that term in section 3764(4) of this title. 
(B)The term trust land has the meaning given that term in section 3764(1) of this title.. 
 
